DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: On pg. 28, reference rhexis is referred to with numeral “21”, which is the numeral used to designate the “capsular bag”.  
Appropriate correction is required.

Drawings
Figure 1 is objected to because numeral styled labels are insufficient in labeling rectangular elements.  MPEP 608.02(b)(II), under “Drawings Objected To”, states that “unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Claim limitation(s):
Input unit configured for inputting (claim 13)
Capturing…via a capturing apparatus (claim 7)
has/have been interpreted under 35 U.S.C. 112(f) because it uses/they use generic placeholder(s):
Unit (claim 13)
Apparatus (claim 7)
coupled with functional language:
Inputting (claim 13)
Capturing (claim 7)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder(s) is/are not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) claim(s) %% has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Keyboard
Camera 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim element(s):
1.	evaluation unit configured to determine (claim 13)
2.	determining…via an evaluation unit (claim 1)
is/are a means (or step) plus function limitation that invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function:
1.	determine (claim 13)
2.	determining (claim 1)
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f); or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Objections
Claim 1 is objected to because: “in future” should be “in the future”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-13, the evaluation unit is unclear as per 112f. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1-13, the evaluation unit is unclear as per 112f.
Regarding claim 8, the limitation, “should be implemented” raises uncertainty over whether the claimed method step is actually implemented. 
Regarding claim 1, “the performed actual rhexis” and “the actual rhexis” lack proper antecedent basis in the claim.
Regarding claim 1, the reference to “intervention information items” is unclear because only a singular “intervention information item” is being captured.
Regarding claim 1, it is unclear as to what is meant by, “a future tear line of the actual rhexis”.  Additionally, in the next limitation, “determining, depending on at least one of said intervention information items”, it assumes that, “capturing, as an intervention information item” takes place, but the limitation recites, “and/or determining a future tear line of the actual rhexis”, meaning this capturing is one of two options?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. 101 because they amount to an abstract idea related to: MPEP 2106 - Patent Subject Matter Eligibility requires the following test in section III. Summary of Analysis and Flowchart:
Step 1:		Is the claim to a process, machine, manufacture or composition of
matter?
Step 2A1:  	Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Step 2A2:  	Does the claim recite additional elements that integrate the judicial exception into a practical application?
Step 2B:    	Does the claim recite additional elements that amount to significantly more than the judicial exception?
With regards to the Applicant’s claims, the Examiner addresses each of the corresponding points outlined above:
Step 1:		Yes, process
Step 2A1:  	Yes, abstract idea
Step 2A2:  	Yes, the ophthalmic surgical apparatus, input unit, evaluation unit, and optical display unit
Step 2B:     	No, because the ophthalmic surgical apparatus, input unit, evaluation unit, and display units are generically described and are not recited to enhance the functioning of the system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kersting (US 2014/0243623).
Regarding claim 13, Kersting discloses an ophthalmic surgical apparatus (Abstract: “surgical parameters of the eye”) comprising: an input unit configured for inputting at least one characterization information item characterizing at least one of a rhexis size and a rhexis position of a potential actual rhexis on an anterior capsular bag wall of the eye ([0198]: “manually selecting a polygon that best resembles the contour of the rhexis”; [0202]: “position of the rhexis”); an evaluation unit configured to determine, in dependence upon the characterization information item, a reference rhexis as at least a constituent part of the reference information item of the eye ([0196]: “implant related parameter relates to the rhexis”; [0198]; [0208]: “image processing to determine eye parameters”; Figs. 14 and 15 show a reference rhexis); and, an optical display configured to display the determined reference rhexis via an optical display unit of the ophthalmic surgical apparatus (Figs. 14 and 15 show an image of a reference rhexis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kersting (US 2014/0243623).
Regarding claim 1, Kersting discloses a method for generating a reference information item of an eye (Abstract: “surgical parameters of the eye”), the method comprising: inputting at least one characterization information item characterizing at least one of a rhexis size and a rhexis position of a potential actual rhexis on an anterior capsular bag wall of the eye ([0198]: “manually selecting a polygon that best resembles the contour of the rhexis”; [0202]: “position of the rhexis”); determining, in dependence upon the characterization information item, a reference rhexis as at least a constituent part of the reference information item of the eye ([0196]: “implant related parameter relates to the rhexis”; [0198]; [0208]: “image processing to determine eye parameters”; Figs. 14 and 15 show a reference rhexis); and optically displaying the determined reference rhexis via an optical display unit of the ophthalmic surgical apparatus (Figs. 14 and 15 show an image of a reference rhexis); and capturing, as an intervention information item, at least one of a movement of a mechanical tearing tool that is used to lacerate the anterior capsular bag wall ([0003]: “where to cut”; [0004]: “cut incisions”; [0027], [0028]: “inciscions”;  [0207]: “surgical cuts in the eye”)  Kersting does not explicitly disclose determining, depending on at least one of said intervention information items, at least one of a deviation of the actual rhexis from the determined and optically displayed reference rhexis that has already occurred and a deviation of the actual rhexis from the determined and optically displayed reference rhexis that may occur in future.  However, Kersting does teach monitoring critical locations of the eye during a surgical procedure on the eye ([0206]; [0207]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to track relevant deviations between planned and actual reference items, so as to provide accurate references for a surgical procedure.
Regarding claim 3, Kersting discloses the reference rhexis is optically displayed on a screen of the ophthalmic surgical apparatus (Figs. 14 and 15 show an image of a reference rhexis).
Regarding claim 4, Kersting discloses at least one rhexis line is optically displayed as the reference rhexis (Figs. 14 and 15 show the line of a reference rhexis).
Regarding claim 5, Kersting discloses at least one continuous rhexis line is optically displayed as the reference rhexis (Figs. 14 and 15 show the continuous line of a reference rhexis).
Regarding claim 6, Kersting discloses at least one circular rhexis line is optically displayed as the reference rhexis (Figs. 14 and 15 show the circular line of a reference rhexis).
Regarding claim 7, Kersting discloses capturing at least one image of the eye via a capturing apparatus of the ophthalmic surgical apparatus, wherein the reference rhexis is presented as an optical superposition on the image (Fig. 15 show the superposition of a reference rhexis on an eye).
Regarding claim 8, Kersting does not explicitly disclose that the anterior capsular bag wall is represented in the image and the reference rhexis is represented in superposed fashion at a location of the represented anterior capsular bag wall at which an actual rhexis should be implemented in the natural anterior capsular bag wall in a surgical intervention on the eye.  However, Kersting does teach superimposing a rhexis upon an image of an eye (Fig. 15 show the superposition of a reference rhexis on an eye).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the superimposition of Kersting, as to provide an intuitive and aided visualization of a rhexis and the capsular bag.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kersting (US 2014/0243623), as applied to claim 1 above, in view of Ootsuki (US 2018/0098812).
Regarding claim 2, Kersting does not explicitly disclose that the reference rhexis is optically displayed in an eyepiece of a surgical microscope of the ophthalmic surgical apparatus.  However, Ootsuki teaches an eyepiece for viewing the eye during cataract surgery ([0088]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the eyepiece of Kersting to the method of Kersting, as to provide conventional viewing equipment for eye surgery.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793